Application for review of sentence imposed by the Superior Court, Judicial of Fairfield at Bridgeport. Docket No. 33302. Joseph G. Bruckmann, Esq., Defense Counsel for Petitioner. Steven Sovensky, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury, petitioner was convicted of Manslaughter 1st Degree in violation of Connecticut General Statute, 53A-55(A)(2) and Possession of a sawed-off shotgun in violation of Connecticut General Statute 53A-211(A). He received twenty years to serve on the first count and 5 years execution suspended after 2-1/2 years to serve with 5 years probation.
Evidence presented at trial indicated that petitioner entered a bar in Bridgeport, Connecticut. Armed with a sawed-off shotgun, walked over to the victim who was sitting with his girlfriend and put a gun to the victim's body and shot him. He died of gunshot wounds to the abdomen and aorta.
Counsel for petitioner argued that the sentence imposed was excessive as he felt the trial judge thought it was a murder rather than a manslaughter. Based upon this belief, he gave the maximum penalty allowed for a manslaughter conviction.
State pointed out that the victim was totally innocent and at sentencing it asked for the maximum sentence of 25 years since it felt that the act was a "cold-blooded assassination."
In reviewing the transcript of the sentencing, the court took into consideration the mental health history of the petitioner, and made note of his criminal record.
In view of the fact that we have a death by a weapon fired directly into the victim, it cannot be said that the sentences imposed by the trial court were unduly harsh, unfair or excessive. The court, properly, has exercised its duty to impose a sentence adequate to protect the public.
The sentences are affirmed.
KLACZAK, J. NORKO, J. BARRY, J.
Klaczak, J., Norko, J., and Barry, J., participated in the decision. CT Page 2917